PER CURIAM
Father appeals an order requiring him to pay half of the counseling costs and half of the health insurance premiums for his minor child. He had moved to require mother to pay “at least 51% of the cost of the childfs] therapy.” He contends that the trial court erred in ordering him to pay any of the health insurance premiums, because mother did not make a written request for that modification.
Because a transcript of the hearing was not designated as part of the record, and no other documents in the record provide an adequate foundation for review, we cannot determine what evidence was presented to the trial court, whether any error was made or whether father acquiesed in the action of the trial court that he now asserts as error on appeal.
Affirmed. No costs to either party.